Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkauskas in view of CN 102536746 (herein CN ‘746).
	
	A machine translation of CN ‘746 has been provided with the current office action and is relied upon herein.

Burkauskas discloses:  

limitations from claim 11, a cylinder head for a reciprocating compressor (see Figure 2) for compressing a compressible working medium (see Paragraph 44), the cylinder head comprising:  a cylinder cover (8);  a valve carrier plate (6); and  an intermediate element (7) disposed between said cylinder cover (8) and said valve carrier plate (6; see Figure 2);  a plurality of channel sections and/or chambers (10) configured to conduct therethrough various media flows of cooling medium (see Paragraph 19), said channel sections and/or said chambers being formed between said valve carrier plate and said intermediate element and between said cylinder cover and said intermediate element, respectively (see Figures 2-3); 

Burkauskas does not teach an insulation chamber formed in a partition wall;

CN ‘746 teaches a cylinder head (FIG. 1) including inlet and discharge chambers and associated channels (1, 2 respectively); and wherein an insulation chamber (5) is formed within partition walls to thermally insulate said channel sections and/or chambers from one another, at least in regions (see “detailed description”);

It would have been obvious to one of ordinary skill in the art of cylinder heads at the time the invention was filed to provide thermally insulating, air filled slots within the partition walls of Burkauskas, as taught by CN ‘746, in order to provide additional thermal separation between the cooling channels, inlet channels, and outlet channels of Burkauskas (see “detailed description” of CN ‘746; “Because the thermal conductivity of air is only 0.02454W / mk, and the thermal conductivity of commonly used gray cast iron is 39.2W / mk, the difference between the two is nearly 1600 times, so the air slot can effectively reduce the air in the exhaust cavity The air in the cavity transfers heat”).  



Burkauskas further teaches:

limitations from claim 17, wherein said intermediate element (7) is formed with connection openings (3) which connect together said channel sections and/or chambers in said valve carrier plate and in said cylinder cover (see Figure 2);

limitations from claim 19, wherein Burkauskas further discloses:  configured as a cylinder head for a multi-stage reciprocating compressor with a plurality of compressor stages (see Figure 2; This figure shows how the cylinder head is for a reciprocating compressor comprising at least a first stage (18) and a second stage (19)), and wherein inlet chambers (2c & 4) of said compressor stages (18 & 19) are arranged between respective outlet chambers (2a & 5a) of said compressor stages (18 & 19; see the annotation of Figure 1 below.  As noted above, Burkauskas is directed to a cylinder head for a two-stage compressor where the cylinder head defines a first stage inlet chamber (4), a first stage outlet chamber (2a), a second stage inlet chamber (2c) & a second stage outlet chamber (5a).  Looking to Figure 1 (wherein Figures 2-4 show the various cross-sections A-A, B-B & C-C through Figure 1), it can be seen that if lines (shown in the annotated figure as a dash followed by two dots) are drawn connecting together the maximum extents of the two outlet chambers (2a & 5a), each of the two inlet chambers (2c & 4) are shown as being arranged “between” the respective outlet chambers).;


    PNG
    media_image1.png
    471
    800
    media_image1.png
    Greyscale

	

Regarding Claim 20, Burkauskas discloses the invention as recited above in Claim 11, wherein Burkauskas further discloses:  wherein said compressor stages (18 & 19) include a first compressor stage (18) and a second compressor stage (19), and wherein an insulation chamber (5 as per the combination with CN ‘746) is formed between an outlet chamber and an inlet chamber (see 1 and 2 in FIG. 1 of CN ‘746) of said second compressor stage and/or between an inlet chamber of said second compressor stage and an inlet chamber of said first compressor stage;



CN ‘746 further teaches:

limitations from claim 12, wherein said insulation chamber is formed between an inlet chamber and an outlet chamber of the cylinder head (see FIG. 1 of CN ‘7746 in which the chamber 5 is between inlet/outlet chambers 1-2);
limitations from claim 13, wherein the cylinder head is formed with an outlet channel (2b, 5b of Burkauskas), and wherein said insulation chamber (5 of CN ‘746) is formed to, at least in regions, thermally insulate said an inlet chamber and said an outlet chamber relative to said outlet channel (CN ‘746 teaches the chamber 5 between gas conducting passages 1-2; Burkauskas teaches providing insulation/cooling passages 10 between channel 2b and chamber 2c; placing an insulation chamber 5 between regions of differing temperature would have been obvious to one of ordinary skill in the art based on the teachings of Burkauskas and CN ‘746);
limitations from claim 14, wherein said insulation chamber is substantially formed by recesses in said valve carrier plate and/or in said cylinder cover (see FIG. 1 of CN ‘746);
limitations from claim 15, wherein said insulation chamber contains enclosed ambient air (see “detailed description” wherein the slot 5 is filled with air);
limitations from claim 16, wherein said insulation chamber is filled with an insulating material or contains a vacuum (see “detailed description” wherein the slot 5 is filled with air);




	
	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burkauskas in view of CN 102536746 (herein CN ‘746) as applied to claim 11 above, and in further view of Yeats et al (US PGPub No. 2016/0053891).
	
Burkauskas does not explicitly teach the intermediate element as a sealing element;
 
Yeats is also directed to a cylinder head (10) comprising an upper portion (12) & lower portion (14) that are connected together via a gasket (16; where the gasket is described as being a sealing device in Paragraph 16).  The gasket of Yeats is also shown to define a plurality of apertures for providing fluidic connections between the various chambers/channels that are defined in both the upper portion (12) & lower portion (14), see Figures 2-6, which is structurally identical to the intermediate element of Burkauskas.
	
Modifying Burkauskas to have the intermediate member be “a sealing element” (as taught by Yeats) would provide the benefit of creating a proper seal between the intermediate sealing element and both of the cylinder head & valve carrier plate to prevent the compressed fluid from leaking out of the plurality of channel sections and/or chambers.
	
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Burkauskas to have the intermediate element be a sealing element, as taught by Yeats, to provide a proper seal to prevent leakage from the plurality of fluid channel sections and/or chambers formed by the cylinder head.


Response to Arguments
Applicant’s arguments, see response, filed 09/01/2022, with respect to the rejection(s) of claim(s) 11-20 under Burkauskas have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN ‘746 which teaches an air pocket formed in walls between compressor head chambers/passages.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746